Case 1:19-cr-00064-GHW Document 56 Filed 07/16/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

Southern District of New York

©

United States

 

 

_ )
Plaintiff )
Vv. ) Case No. 19-cr-00064 (GHW)
Natalie Mayflower Sours Edwards )
_ Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

Natalie Mayflower Sours Edwards

iY

  
 
 
   
 

Date: 7/16/2020

forney's signature

tephanie Carvlin sc9168 _
Printed name and bar number

140 Broadway, Suite 4610

New York, New York 10005

Address

carvlin@ hotmail.com

E-mail address

 

212-748-1636

Telephone mumber

212-858-7750

- FAX number

ca

a cc
